Citation Nr: 0607778	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  04-12 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for VA benefits.


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The appellant claims to have served as a recognized guerrilla 
or Philippine Scout, or in the Philippine Commonwealth Army 
from October 1942 to November 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2003 administrative decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied entitlement to 
nonservice-connected disability pension benefits.

The appellant also filed service connection claims for ear 
impairment, heart disease, lung disorder, and high blood 
pressure, along with her nonservice-connection pension claim, 
which were not adjudicated; these are referred to the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In May 2003, the RO denied entitlement to nonservice-
connected disability pension benefits.  The record shows a 
Certification of Military Service from the Veterans 
Federation of the Philippines and numerous affidavits from 
comrades-in-arms, verifying the appellant's service.  
However, the RO did not verify with the service department 
whether the appellant's service made her eligible for VA 
benefits.  When the claimant does not submit evidence issued 
by the service department, which contains the needed 
information as to length, time, and character of service, and 
which in the opinion of VA is genuine and accurate, VA shall 
request verification of service from a service department.  
See 38 C.F.R. § 3.203.  Thus, the RO should contact the 
National Personnel Records Center (NPRC) for purposes of 
establishing eligibility to VA benefits.  

The appellant also should be issued a VA letter, pursuant to 
the Veterans Claims Assistance Act (VCAA).  38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  On March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (Vet. 
App. March 3, 2006).  The Board interprets the ruling in 
Dingess/Hartman as applying to any matter involving an award 
of a disability rating and/or an effective date for award of 
benefits, including, as in this case, entitlement to basic 
eligibility to veteran status and/or service connection.  As 
such, the VCAA letter provided by the RO should include these 
new provisions.

In regards to the degree of disability, the appellant should 
be informed (a) that should a disability rating be awarded, a 
schedular or extraschedular disability rating will be 
determined by applying relevant diagnostic codes in the 
rating schedule, found in title 38, Code of Federal 
Regulations, to provide a disability rating from 0% to as 
much as 100% (depending on the disability involved) based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment; and (b) of the 
types of medical and lay evidence that the claimant could 
submit (or ask VA to obtain) that are relevant to 
establishing a disability-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing exceptional 
circumstances relating to the disability.  See id.

In regards to the effective date of the award of benefits, 
the appellant should be informed that the effective date of 
an award of benefits and any assigned disability rating(s) 
will be determined based on when VA receives the claim, when 
the evidence that establishes the basis for a disability 
rating that reflects that level of disability was submitted, 
or on the day after the appellant's discharge from service if 
the claim that is the basis for which benefits are awarded is 
submitted within one year after discharge.  See id.




Accordingly, the case is REMANDED for the following action:

1.    The RO should contact the NPRC to 
determine whether the appellant had service 
as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, 
in the service of the United States Armed 
Forces from October 5, 1942 to November 15, 
1945.  The RO should indicate in its 
request that a response is required.

2.  The AMC must review the claims file and 
ensure that all notice obligations are 
satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002).  
Specifically, the appellant must be 
informed (1) of the information and 
evidence not of record that is necessary to 
establish entitlement to nonservice-
connected pension and service connection 
for ear impairment, heart disease, lung 
disability, and high blood pressure, (2) of 
the information and evidence that VA will 
seek to provide, (3) of the information and 
evidence that the appellant is expected to 
provide, and (4) request that the appellant 
provide any evidence in her possession that 
pertains to the claim.  The appellant also 
must be informed of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Veterans Benefits 
Act of 2003, 38 U.S.C. §§ 5109B, 7112.  In 
addition, the appellant must be informed of 
the additional elements, including degree 
of a disability rating and effective date 
of the award of benefits.  Dingess/Hartman 
v. Nicholson, Nos. 01-1917 & 02-1506 (Vet. 
App. March 3, 2006).  

3.  After completion of #1 and #2, and 
undertaking any other development deemed 
essential, the AMC should re-adjudicate the 
appellant's claim(s), including the issues 
of service connection for ear impairment, 
heart disease, lung disorder, and high 
blood pressure.  If any benefit sought on 
appeal remains denied, the appellant should 
be provided a supplemental statement of the 
case (SSOC).  The SSOC must notify the 
appellant of all relevant actions taken on 
her claims for benefits, and summarize the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

